Case 0:18-cv-61047-UU Document 55-1 Entered on FLSD Docket 03/29/2019 Page 1 of 9



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     FT. LAUDERDALE DIVISION

                                       CASE NO.: 18-CV-61047

  UNITED STATES OF AMERICA,

                     Plaintiff,

           v.

  US STEM CELL CLINIC, LLC, a Florida
  limited liability company,
  US STEM CELL, INC., a Florida profit
  corporation, and
  KRISTIN C. COMELLA and
  THEODORE GRADEL, individuals,

                     Defendants.
                                                                   Exhibit “A”




   Presiding Judge                     Plaintiff’s Attorney    Defendant’s Attorney



   Trial date(s)




                                                      1
Case 0:18-cv-61047-UU Document 55-1 Entered on FLSD Docket 03/29/2019 Page 2 of 9




  Def   Date      Objections   Marked       Admitted   Description of Exhibits and Witnesses
  No.   Offered
  1                                                    “Adipose Derived Stem Cell Isolation: A
                                                       Step-by-Step Guide”, US Stem Cell Clinics
  2                                                    Clzyme AS Webpage Screenshot
                                                       https://www.vitacyte.com/products/cizyme-
                                                       collagenase-as/
  3                                                    VitaCyte Certificate of Analysis 2018-03-
                                                       13
  4                                                    Clzyme AS Product Specification 2016-12-
                                                       16
  5                                                    VitaCyte Product Insert 2017-01-04
  6                                                    VitaCyte Safety Data Sheet 2016-12-16
  7                                                    VitaCyte Certificate of Origin 2016-12-19
  8                                                    VitaCyte Certificate of Analysis 2016-11-8
  9                                                    U.S. Stemcell Batch Production Record
                                                       2015-10-16
  10                                                   Vitacyte Invoice 2017-3-6
  11                                                   Fedex shipment tracking #778582320629
  12              R                                    Autengruber, A., et al. “Impact of
                                                       Enzymatic Tissue Disintegration on the
                                                       Level of Surface Molecule Expression and
                                                       Immune Cell Function.” European Journal
                                                       of Microbiology and Immunology, vol. 2,
                                                       no. 2, 2012, pp. 112–120
  13              R                                    Bellows, C. F., et al. “Circulation of
                                                       Progenitor Cells in Obese and Lean
                                                       Colorectal Cancer Patients.” Cancer
                                                       Epidemiology Biomarkers & Prevention,
                                                       vol. 20, no. 11, 2011, pp. 2461–2468
  14              R                                    Bellows, Charles F., et al. “Influence of
                                                       BMI on Level of Circulating Progenitor
                                                       Cells.” Obesity, vol. 19, no. 8, 2011, pp.
                                                       1722–1726
  15              R                                    Benoit, Eric, et al. “Safety and Efficacy of
                                                       Autologous Cell Therapy in Critical Limb
                                                       Ischemia: A Systematic Review.” Cell
                                                       Transplantation, vol. 22, no. 3, 2013, pp.
                                                       545–562
  16              R                                    Berman, Mark, and Elliot Lander. “A
                                                       Prospective Safety Study of Autologous
                                                       Adipose-Derived Stromal Vascular
                                                       Fraction Using a Specialized Surgical
                                                       Processing System.” The American Journal
                                                       of Cosmetic Surgery, vol. 34, no. 3, 2017,
                                                       pp. 129–142



                                        2
Case 0:18-cv-61047-UU Document 55-1 Entered on FLSD Docket 03/29/2019 Page 3 of 9



  Def   Date      Objections   Marked       Admitted   Description of Exhibits and Witnesses
  No.   Offered
  17              R                                    Bhansali, Anil, et al. “Efficacy and Safety
                                                       of Autologous Bone Marrow-Derived Stem
                                                       Cell Transplantation in Patients with Type
                                                       2 Diabetes Mellitus: A Randomized
                                                       Placebo-Controlled Study.” Cell
                                                       Transplantation, vol. 23, no. 9, 2014, pp.
                                                       1075–1085
  18              R                                    Birbrair, Alexander, et al. “Pericytes at the
                                                       Intersection between Tissue Regeneration
                                                       and Pathology: Figure 1.” Clinical Science,
                                                       vol. 128, no. 2, 2015, pp. 81–93
  19              R                                    Birbrair, Alexander, et al. “Role of
                                                       Pericytes in Skeletal Muscle Regeneration
                                                       and Fat Accumulation.” Stem Cells and
                                                       Development, vol. 22, no. 16, 2013, pp.
                                                       2298–2314
  20              R                                    Black LL, et al. “Effect Of Adipose-
                                                       Derived Mesenchymal Stem and
                                                       Regenerative Cells on Lameness in Dogs
                                                       with Chronic Osteoarthritis of The
                                                       Coxofemoral Joints: A Randomized,
                                                       Double-Blinded, Multicenter, Controlled
                                                       Trial.” Vet Ther. 2007 Winter;8(4):272-84
  21              R                                    Chang, Hak, et al. “Safety of Adipose-
                                                       Derived Stem Cells and Collagenase in Fat
                                                       Tissue Preparation.” Aesthetic Plastic
                                                       Surgery, vol. 37, no. 4, 2013, pp. 802–808
  22              R                                    Coelho, Marisa, et al. “State of the Art
                                                       Paper Biochemistry of Adipose Tissue: an
                                                       Endocrine Organ.” Archives of Medical
                                                       Science, vol. 2, 2013, pp. 191–200
  23              R                                    Crisan, Mihaela, et al. “A Perivascular
                                                       Origin for Mesenchymal Stem Cells in
                                                       Multiple Human Organs.” Cell Stem Cell,
                                                       vol. 3, no. 3, 2008, pp. 301–313
  24              R                                    Fraser, John K., et al. “Fat Tissue: an
                                                       Underappreciated Source of Stem Cells for
                                                       Biotechnology.” Trends in Biotechnology,
                                                       vol. 24, no. 4, 2006, pp. 150–154
  25              R                                    Fu, Su, et al. “Fate of Adipose-Derived
                                                       Stromal Vascular Fraction Cells after Co-
                                                       Implantation with Fat Grafts.” Plastic and
                                                       Reconstructive Surgery, vol. 132, no. 2,
                                                       2013, pp. 363–373
  26              R                                    Gimble, Jeffrey M., et al. “Adipose-
                                                       Derived Stem Cells for Regenerative
                                                       Medicine.” Circulation Research, vol. 100,
                                                       no. 9, 2007, pp. 1249–1260

                                        3
Case 0:18-cv-61047-UU Document 55-1 Entered on FLSD Docket 03/29/2019 Page 4 of 9



  Def   Date      Objections   Marked       Admitted   Description of Exhibits and Witnesses
  No.   Offered
  27              R                                    Gittel, Claudia, et al. “Isolation of Equine
                                                       Multipotent Mesenchymal Stromal Cells by
                                                       Enzymatic Tissue Digestion or Explant
                                                       Technique: Comparison of Cellular
                                                       Properties.” BMC Veterinary Research,
                                                       vol. 9, no. 1, 2013, p. 2211
  28              R                                    Guo, James, et al. “Stromal Vascular
                                                       Fraction: A Regenerative Reality? Part 1:
                                                       Current Concepts and Review of the
                                                       Literature.” Journal of Plastic,
                                                       Reconstructive & Aesthetic Surgery, vol.
                                                       69, no. 2, 2016, pp. 170–179
  29              R                                    Guo, James, et al. “Stromal Vascular
                                                       Fraction: A Regenerative Reality? Part 2:
                                                       Mechanisms of Regenerative
                                                       Action.” Journal of Plastic, Reconstructive
                                                       & Aesthetic Surgery, vol. 69, no. 2, 2016,
                                                       pp. 180–188
  30              R                                    Hardy, W. Reef, et al. “Transcriptional
                                                       Networks in Single Perivascular Cells
                                                       Sorted from Human Adipose Tissue Reveal
                                                       a Hierarchy of Mesenchymal Stem
                                                       Cells.” Stem Cells, vol. 35, no. 5, 2017, pp.
                                                       1273–1289
  31              R                                    Hematti, Peiman, and Armand Keating.
                                                       “Mesenchymal Stromal Cells in
                                                       Regenerative Medicine: A
                                                       Perspective.” Mesenchymal Stromal Cells,
                                                       2012, pp. 3–16
  32              R                                    Hindle, Paul, et al. “The Infrapatellar Fat
                                                       Pad as a Source of Perivascular Stem Cells
                                                       with Increased Chondrogenic Potential for
                                                       Regenerative Medicine.” STEM CELLS
                                                       Translational Medicine, vol. 6, no. 1, 2016,
                                                       pp. 77–87
  33              R                                    Kershaw, Erin E., and Jeffrey S. Flier.
                                                       “Adipose Tissue as an Endocrine
                                                       Organ.” The Journal of Clinical
                                                       Endocrinology & Metabolism, vol. 89, no.
                                                       6, 2004, pp. 2548–2556
  34              R                                    Kilinc, Mehmet Okyay, et al. “The Ratio of
                                                       ADSCs to HSC-Progenitors in Adipose
                                                       Tissue Derived SVF May Provide the Key
                                                       to Predict the Outcome of Stem-Cell
                                                       Therapy.” Clinical and Translational
                                                       Medicine, vol. 7, no. 1, 2018




                                        4
Case 0:18-cv-61047-UU Document 55-1 Entered on FLSD Docket 03/29/2019 Page 5 of 9



  Def   Date      Objections   Marked       Admitted   Description of Exhibits and Witnesses
  No.   Offered
  35              R                                    Kim, Eo Jin, et al. “Platelet-Derived
                                                       Growth Factor Receptor-Positive Pericytic
                                                       Cells of White Adipose Tissue from
                                                       Critical Limb Ischemia Patients Display
                                                       Mesenchymal Stem Cell-Like
                                                       Properties.” Clinics in Orthopedic Surgery,
                                                       vol. 9, no. 2, 2017, p. 239
  36              R                                    Kitagawa, Y., M. Kobori, and K.
                                                       Toriyama. "History of discovery of human
                                                       adipose-derived stem cells and their
                                                       clinical application." Japanese Journal of
                                                       Plastic and Reconstructive Surgery, 49.10,
                                                       2006, pp.1097-1104
  37              R                                    Kokai, Lauren E., et al. “Adipose Stem
                                                       Cells: Biology and Clinical Applications
                                                       for Tissue Repair and
                                                       Regeneration.” Translational Research,
                                                       vol. 163, no. 4, 2014, pp. 399–408
  38              R                                    Liebermann-Meffert, Dorothea. “The
                                                       Greater Omentum.” Surgical Clinics of
                                                       North America, vol. 80, no. 1, 2000, pp.
                                                       275–293
  39              R                                    Lockhart, Ryan A, and Cloe S. Hakakian.
                                                       “Tissue Dissociation Enzymes for Adipose
                                                       Stromal Vascular Fraction Cell Isolation: A
                                                       Review.” Journal of Stem Cell Research &
                                                       Therapy, vol. 5, no. 12, 2015
  40              R                                    Ma, Xiang-Rui, et al. “Transplantation of
                                                       Autologous Mesenchymal Stem Cells for
                                                       End-Stage Liver Cirrhosis: A Meta-
                                                       Analysis Based on Seven Controlled
                                                       Trials.” Gastroenterology Research and
                                                       Practice, vol. 2015, 2015, pp. 1–10
  41              R                                    Merfeld-Clauss, Stephanie, et al. “Adipose
                                                       Stromal Cells Differentiate Along a
                                                       Smooth Muscle Lineage Pathway Upon
                                                       Endothelial Cell Contact via Induction of
                                                       Activin A.” Circulation Research, vol. 115,
                                                       no. 9, 2014, pp. 800–809
  42              R                                    Merfeld-Clauss, Stephanie, et al. “Adipose
                                                       Tissue Progenitor Cells Directly Interact
                                                       with Endothelial Cells to Induce Vascular
                                                       Network Formation.” Tissue Engineering
                                                       Part A, vol. 16, no. 9, 2010, pp. 2953–2966




                                        5
Case 0:18-cv-61047-UU Document 55-1 Entered on FLSD Docket 03/29/2019 Page 6 of 9



  Def   Date      Objections   Marked       Admitted   Description of Exhibits and Witnesses
  No.   Offered
  43              R                                    Mizuno, Hiroshi, and Hiko Hyakusoku.
                                                       “Fat Grafting to the Breast and Adipose-
                                                       Derived Stem Cells: Recent Scientific
                                                       Consensus and Controversy.” Aesthetic
                                                       Surgery Journal, vol. 30, no. 3, 2010, pp.
                                                       381–387
  44              R                                    Mohammadi, Rahim, et al. “Nonexpanded
                                                       Adipose Stromal Vascular Fraction Local
                                                       Therapy on Peripheral Nerve Regeneration
                                                       Using Allografts.” Journal of Investigative
                                                       Surgery, vol. 29, no. 3, 2015, pp. 149–156
  45              R                                    Sakaguchi, Y. “Suspended Cells from
                                                       Trabecular Bone by Collagenase Digestion
                                                       Become Virtually Identical to
                                                       Mesenchymal Stem Cells Obtained from
                                                       Marrow Aspirates.” Blood, vol. 104, no. 9,
                                                       2004, pp. 2728–2735
  46              R                                    Shah, Forum S., et al. “A Non-Enzymatic
                                                       Method for Isolating Human Adipose
                                                       Tissue-Derived Stromal Stem
                                                       Cells.” Cytotherapy, vol. 15, no. 8, 2013,
                                                       pp. 979–985
  47              R                                    Sumi, Makoto, et al. “Transplantation of
                                                       Adipose Stromal Cells, but Not Mature
                                                       Adipocytes, Augments Ischemia-Induced
                                                       Angiogenesis.” Life Sciences, vol. 80, no.
                                                       6, 2007, pp. 559–565
  48              R                                    Sun, Xiuqin, et al. "Meta-analysis on
                                                       autologous stem cell transplantation in the
                                                       treatment of limb ischemic." International
                                                       journal of clinical and experimental
                                                       medicine ,vol. 8.6, 2015, pg. 8740
  49              R                                    Banaszak, Mark, et al. “The FDA Wants to
                                                       Regulate Your Cells.” Wall Street Journal,
                                                       8 Aug. 2012.
  50              R                                    Toplu, Gaye, et al. “Adipose Tissue-
                                                       Derived Stromal Vascular Fraction
                                                       Increases Osteogenesis in an Experimental
                                                       Design Zygomatic Bone Defect
                                                       Model.” Journal of Craniofacial Surgery,
                                                       vol. 28, no. 8, 2017, pp. 2179–2182
  51              R                                    Traktuev, Dmitry O., et al. “A Population
                                                       of Multipotent CD34-Positive Adipose
                                                       Stromal Cells Share Pericyte and
                                                       Mesenchymal Surface Markers, Reside in a
                                                       Periendothelial Location, and Stabilize
                                                       Endothelial Networks.” Circulation
                                                       Research, vol. 102, no. 1, 2008, pp. 77–85

                                        6
Case 0:18-cv-61047-UU Document 55-1 Entered on FLSD Docket 03/29/2019 Page 7 of 9



  Def   Date      Objections   Marked       Admitted   Description of Exhibits and Witnesses
  No.   Offered
  52              R                                    Traktuev, Dmitry O., et al. “Robust
                                                       Functional Vascular Network Formation In
                                                       Vivo by Cooperation of Adipose
                                                       Progenitor and Endothelial
                                                       Cells.” Circulation Research, vol. 104, no.
                                                       12, 2009, pp. 1410–1420
  53              R                                    Pham, Phuc Van. “Clinical Trials for Stem
                                                       Cell Transplantation: When Are They
                                                       Needed?” Stem Cell Research & Therapy,
                                                       vol. 7, no. 1, 2016
  54              R                                    Comella, Kristin, et al. “First-in-Man
                                                       Intravenous Implantation of Stromal
                                                       Vascular Fraction in Psoriasis: a Case
                                                       Study.” International Medical Case
                                                       Reports Journal, Volume 11, 2018, pp. 59–
                                                       64
  55              R                                    Comella, Kristin, and Walter Bell. “First-
                                                       in-Man Intraglandular Implantation of
                                                       Stromal Vascular Fraction and Adipose-
                                                       Derived Stem Cells plus Platelet-Rich
                                                       Plasma in Irradiation-Induced Gland
                                                       Damage: a Case Study.” International
                                                       Medical Case Reports Journal, Volume 10,
                                                       2017, pp. 295–299
  56              R                                    Comella, Kristin, and David Ikudayisi.
                                                       “Injection of Stromal Vascular Fraction
                                                       Plus Platelet-Rich Plasma in a Non-Healing
                                                       Decubitus Ulcer.” Journal of Medical
                                                       Cases, vol. 9, no. 10, 2018, pp. 323–327
  57              R                                    Comella, Kristin, et al. “Intra-Articular
                                                       Implantation of Stromal Vascular Fraction
                                                       Plus Platelet Rich Plasma in a Degenerative
                                                       Meniscal Injury.” Journal of Medical
                                                       Cases, vol. 9, no. 7, 2018, pp. 221–225
  58              R                                    Comella, Kristin, et al. “Safety Analysis of
                                                       Autologous Stem Cell Therapy in a Variety
                                                       of Degenerative Diseases and Injuries
                                                       Using the Stromal Vascular
                                                       Fraction.” Journal of Clinical Medicine
                                                       Research, vol. 9, no. 11, 2017, pp. 935–942
  59              R                                    Comella, Kristin, et al. “Autologous
                                                       Stromal Vascular Fraction in the
                                                       Intravenous Treatment of End-Stage
                                                       Chronic Obstructive Pulmonary Disease: A
                                                       Phase I Trial of Safety and
                                                       Tolerability.” Journal of Clinical Medicine
                                                       Research, vol. 9, no. 8, 2017, pp. 701–708



                                        7
Case 0:18-cv-61047-UU Document 55-1 Entered on FLSD Docket 03/29/2019 Page 8 of 9



  Def   Date      Objections   Marked       Admitted   Description of Exhibits and Witnesses
  No.   Offered
  60              R                                    Bansal, Himanshu, et al. “Intra-Articular
                                                       Injection in the Knee of Adipose Derived
                                                       Stromal Cells (Stromal Vascular Fraction)
                                                       and Platelet Rich Plasma for
                                                       Osteoarthritis.” Journal of Translational
                                                       Medicine, vol. 15, no. 1, 2017
  61              R                                    Comella, K., et al. “Effects of the
                                                       Intramyocardial Implantation of Stromal
                                                       Vascular Fraction in Patients with Chronic
                                                       Ischemic Cardiomyopathy.” Journal of
                                                       Translational Medicine, vol. 14, no. 1,
                                                       2016
  62              R                                    Comella, Kristin, et al. “Effects of the
                                                       Intradiscal Implantation of Stromal
                                                       Vascular Fraction plus Platelet Rich
                                                       Plasma in Patients with Degenerative Disc
                                                       Disease.” Journal of Translational
                                                       Medicine, vol. 15, no. 1, 2017
  63              R                                    Parcero, Juan J, et al. “Autologous Adipose-
                                                       Derived Stromal Stem Cell Implantation to
                                                       Resolve Critical Limb Ischemia: Case
                                                       Report.” Cureus, 2014
  64                                                   Curriculum Vitae of Elliot B. Lander, MD,
                                                       FACS
  65              A,R,H,UP                             Electronic Business Record, “Improving
                                                       the lives of patients with regenerative
                                                       medicine”,
                                                       https://usstemcellclinic.com/testimonials
  66              A,R,H,UP                             Electronic Business Record- Paul M. Video
                                                       Testimonial
                                                       https://usstemcellclinic.com/testimonials
  67              A,R,H,UP                             Electronic Business Record- Carol G.
                                                       Video Testimonial
                                                       https://usstemcellclinic.com/testimonials
  68              A,R,H,UP                             Electronic Business Record- Donald P.
                                                       Video Testimonial
                                                       https://usstemcellclinic.com/testimonials
  69              A,R,H,UP                             Electronic Business Record- Greg B. Video
                                                       Testimonial
                                                       https://usstemcellclinic.com/testimonials
  70              A,R,H,UP                             Electronic Business Record- Jim J. Video
                                                       Testimonial
                                                       https://usstemcellclinic.com/testimonials
  71              A,R,H,UP                             Electronic Business Record- John S. Video
                                                       Testimonial
                                                       https://usstemcellclinic.com/testimonials



                                        8
   Case 0:18-cv-61047-UU Document 55-1 Entered on FLSD Docket 03/29/2019 Page 9 of 9



       Def     Date       Objections       Marked           Admitted     Description of Exhibits and Witnesses
       No.     Offered
       72                 A,R,H,UP                                       Electronic Business Record- Lem B. Video
                                                                         Testimonial
                                                                         https://usstemcellclinic.com/testimonials
       73                 A,R,H,UP                                       Electronic Business Record- Linda C.
                                                                         Video Testimonial
                                                                         https://usstemcellclinic.com/testimonials

                                                      WITNESSES
             Name & Address              Will Testify Or May                 Area Of Testimony
                                                  Testify
Kristin Comella                         Will testify.           Dr. Comella will testify about the SVF
1290 Weston Road, Suite 203a                                    Surgical Procedure.
Weston, FL 33326
Elliot Lander                           Will testify.                  Dr. Lander will testify about the SVF Surgical
72780 Country Club Drive, Building C,                                  Procedure and the scientific literature
Suite 301                                                              concerning SVF.
Rancho Mirage, CA 92270
Mike Tomas                              May testify.                   Mr. Tomas may testify about US Stem Cell,
1290 Weston Road, Suite 203a                                           Inc. a defendant.
Weston, FL 33326
Antonio Blanco                          May testify.                   Dr. Blanco may testify about the SVF
1290 Weston Road, Suite 203a                                           Surgical Procedure and US Stem Cell Clinic,
Weston, FL 33326                                                       LLC.
Michelle Parlo                          May testify.                   Ms. Parlo may testify about the SVF Surgical
1290 Weston Road, Suite 203a                                           Procedure and US Stem Cell Clinic, LLC.
Weston, FL 33326
Dr. William Murphy, Jr.                 May testify.                   Dr. Murphy may testify about US Stem Cell,
1290 Weston Road, Suite 203a                                           Inc. a defendant.
Weston, FL 33326
Patient 1                               May testify.                   Patient 1 may testify about their history and
                                                                       their SVF Surgical Procedure(s) and the
                                                                       benefits obtained.
Patient 2                               May testify.                   Patient 2 may testify about their history and
                                                                       their SVF Surgical Procedure(s) and the
                                                                       benefits obtained.
Patient 3                               May testify.                   Patient 3 may testify about their history and
                                                                       their SVF Surgical Procedure(s) and the
                                                                       benefits obtained.




                                                        9
